EXHIBIT 10.2

 

For Bank use Only

 

Reviewed by

Due MAY 1, 2003

 

 

Customer # 6608780924

 

Loan #: 18

 

AMENDMENT TO LOAN AGREEMENT AND NOTE

 

This amendment (the “Amendment”), dated as of the date specified below, is by
and between the borrower (the “Borrower”) and the bank (the “Bank”) identified
below.

 

RECITALS

 

A.  The Borrower and the Bank have executed a Loan Agreement (the “Agreement”)
dated MAY 14, 2001 and the Borrower has executed a Note (the “Note”) dated May
14, 2001, either or both which may have been amended from time to time, and the
Borrower (and if applicable certain third parties) have executed the collateral
documents which may or may not be identified in the Agreement and certain other
related documents (collectively the “Loan Documents”), setting forth the terms
and conditions upon which the Borrower may obtain loans from the Bank from time
to time in the original amount of $3, 500,000.00 as may be amended from time to
time.

 

B.  The Borrower has requested that the Bank permit certain modifications to the
Agreement and Note as described below.

 

C.  The Bank has agreed to such modifications, but only upon the terms and
conditions outlined in this Amendment.

 

TERMS OF AGREEMENT

 

In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the Borrower and the Bank agree as follows:

 

ý  Extension of Maturity Date.  If checked here, any references in the Agreement
or Note to the maturity date or date of final payments are hereby deleted and
replaced with “MAY 1, 2003.”

 

o  Change in Maximum Loan Amount.  If checked here, all references to “$N/A” in
the Agreement and in the Note (whether or not numerically) as the maximum loan
amount which may be borrowed from time to time are hereby deleted and replaced
with “$ N/A”.

 

o  Change in Multiple Advance Termination Date.  If checked here, all references
to “N/A” as the termination date for multiple advances are hereby deleted and
replaced with “N/A”.

 

Change in Financial Covenant(s).

 

                                                (i)     o If checked here, all
references to “$                                       ” in the Agreement as the
minimum Net Working Capital amount are hereby deleted and replaced with “$
                                      ” for the period beginning
                                       and thereafter.

 

                                                (ii)    o If checked here, all
references to “$                                       ” in the Agreement as the
minimum Tangible Net Worth amount are hereby deleted and replaced with “$
                                      ” for the period beginning
                                       and thereafter.

 

                                                (iii)   o If checked here, all
references to “                                      ” in the Agreement as the
maximum Debt to Worth Ratio are hereby deleted and replaced with
“                                      ” for the period beginning
                                       and thereafter.

 

                                                (iv)   o If checked here, all
references to “                                      ” in the Agreement as the
minimum Current Ratio  are hereby deleted and replaced with
“                                      ” for the period beginning
                                       and thereafter.

 

                                                (v)    o If checked here, all
references to “$                                      ” in the Agreement as the
minimum Capital Expenditures amount are hereby deleted and replaced with “$
                                      ” for the period beginning
                                       and thereafter.

 

                                                (vi)   o If checked here, all
references to “                                      ” in the Agreement as the
minimum Cash Flow Coverage Ratio  are hereby deleted and replaced with
“                                      ” for the period beginning
                                       and thereafter.

 

                                                (vii)  o If checked here, all
references to “$                                       ” in the Agreement as the
maximum Officers, Directors, Partners, and Management Salaries and Other
Compensation amount are hereby deleted and replaced with “$
                                      ” for the period beginning
“                                       and thereafter.

 

                                                o   Change in Payment Schedule. 
If checked here, effective upon the date of this Amendment, any payment terms
are amended as follows.

 

--------------------------------------------------------------------------------


 

o  Change in Late Payment Fee.  If checked here, subject to applicable law, if
any payment is not made on or before its due date, the Bank may collect a
delinquency charge of                                       % of the unpaid
amount.  Collection of the late payment fee shall not be deemed to be a waiver
of the Bank’s right to declare a default hereunder.

 

Default Interest Rate.  Notwithstanding any provision of this Note to the
contrary, upon any default or at any time during the continuation thereof
(including failure to pay upon maturity), the Bank may, at its option and
subject to applicable law, increase the interest rate on this Note to a rate of
5% per annum plus the interest rate otherwise payable hereunder. 
Notwithstanding the foregoing and subject to applicable law, upon the occurrence
of a default by the Borrower or any guarantor involving bankruptcy, insolvency,
receivership proceedings or an assignment for the benefit of creditors, the
interest rate on this Note shall automatically increase to a rate of 5% per
annum plus the rate otherwise payable hereunder.

 

Effectiveness of Prior Documents.  Except as specifically amended hereby, the
Agreement, the Note and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms.  All warranties and
representations contained in the Agreement and the other Loan Documents are
hereby reconfirmed as of the date hereof.  As collateral previously provided to
secure the Agreement and/or Note continues as security, and all guaranties
guaranteeing obligations under the Loan Documents remain in full force and
effect.  This is an amendment, not a novation.

 

Preconditions to Effectiveness.  This Amendment shall only become effective upon
execution by the Borrower and the Bank, and approval by any other third party
required by the bank.

 

No Waiver of Defaults: Warranties.  This Amendment shall not be construed as or
be deemed to be a waiver by the Bank of existing defaults by the Borrower,
whether known or undiscovered.  All agreements, representations and warranties
made herein shall survive the execution of this Amendment.

 

Counterparts.  This Amendment may be signed in any number of counterparts, each
of which shall be considered an original, but when taken together shall
constitute one document.

 

Authorization.  The Borrower represents and warrants that the execution,
delivery and performance of this Amendment and the documents referenced herein
are within the authority of the Borrower and have been duly authorized by all
necessary action.

 

Attachments.  All documents attached hereto, including any appendices,
scheduled, riders and exhibits to this Amendment, are hereby expressly
incorporated herein by reference.

 

Dated as of : MAY 3, 2002

 

 

 

 

PDS GAMING CORPORATION

(Individual Borrower)

 

Borrower Name (Organization)

 

 

 

 

 

 

 

a

MINNESOTA Corporation

Borrower Name

N/A

 

By :

 /s/ Martie Vlcek

 

 

 

Name and Title :

 MARTIE VLCEK, CFO

 

 

 

 

 

 

By :

 

 

 

 

 

 

Borrower Name

N/A

 

Name and Title :

 

 

 

 

 

 

 

 

 

 

SEE ATTACHED SIGNATURE ADDENDUM FOR  CO-BORROWER SIGNATURE(S)

 

 

 

 

 

Agreed to :

 

 

 

 

 

 

 

 

 

U.S. BANK N.A.,

 

 

 

(Bank)

 

 

 

 

 

 

 

 

 

By :

 

/s/ Susan Lydon

 

 

 

 

SUSAN LYDON

 

 

Name and Title :

VICE PRESIDENT

 

 

 

 

FOR ADDITIONAL TERMS.  SEE ATTACHED ADDENDUM

 

2

--------------------------------------------------------------------------------